Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 1 of 18

EXHIBIT A

Exhibit A
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 2 of 18

  

Civil Docket Report
A $5 Convenience fee will be added to the transaction at checkout.

 

Case Description

Case ID: 210200003
Case Caption: YI'S TOPS SPORTING GOODS, INC. ETAL VS COLONY INSU
Filing Date: Thursday , January 28th, 2021

Court: MAJOR JURY-EXPEDITED

Location: City Hall

Jury: JURY

Case Type: © CONTRACTS OTHER

Status: WAITING TO LIST CASE MGMT CONF

Related Cases

No related cases were found.
Case Event Schedule

No case events were found.
Case motions

No case motions were found.

Case Parties

Expn
Seq # Assoc Date Type Name
1 ATTORNEY FOR DURKIN,
PLAINTIFF MARTIN A
Address: DURKIN LAW OFFICE Aliases: none
PC
1760 MARKET ST
SUITE 601
PHILADELPHIA PA
19103

(215)569-9090
mdurkin@durkinpe.com
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 3 of 18

2 1 PLAINTIFF YI'S TOPS
SPORTING
GOODS INC
Address: 2959-2963 NORTH 22ND Aliases: none
STREET
PHILADELPHIA PA
19132
3 1 PLAINTIFF YOU, HON
Address: 2959-2963 NORTH 22ND Aliases: none
STREET
PHILADELPHIA PA
19132
4 DEFENDANT COLONY
INSURANCE
COMPANY
Address: 8720 STONY POINT Aliases: none
PARKWAY
SUITE 400
RICHMON PA 23235
5 TEAM LEADER ANDERS,
DANIEL J
Address: 529 CITY HALL Aliases: none
PHILADELPHIA PA
19107

Docket Entries

Filing wy Disposition | Approval/
Date/Time Docket Type Filing Party Amount Entry Date
28-JAN-2021 ACTIVE CASE 01-FEB-2021
05:37 PM 09:50 AM
Docket

Entry: E-Filing Number: 2101049304
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 4 of 18

28-JAN-2021
05:37 PM

Documents:

Docket
Entry:

28-JAN-2021
05:37 PM

Documents:

Docket
Entry:

28-JAN-2021
05:37 PM

Docket
Entry:

28-JAN-2021
05:37 PM

Docket
Entry:

18-MAR-2021
01:59 PM

Documents:

Docket
Entry:

 

 

 

COMMENCEMENT DURKIN, 01-FEB-2021
CIVIL ACTION JURY MARTIN A 09:50 AM
# Click link(s) to preview/purchase the “Suen (ek HERE to purchase all documents.
documents “—"* gelated to this one docket entry.
Final Cover
none,
COMPLAINT FILED DURKIN, 01-FEB-2021
NOTICE GIVEN MARTIN A 09:50 AM

 

#» Click link(s) to preview/purchase the

gee Clik HERE to purchase all documents.
documents

* pelated to this one docket entry

 

 

 

 

 

Complaint. pdf

COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20)
DAYS AFTER SERVICE IN ACCORDANCE WITH RULE 1018.1
FILED.

JURY TRIAL DURKIN, 01-FEB-2021
PERFECTED MARTIN A . 09:50 AM

8 JURORS REQUESTED.

WAITING TO LIST CASE DURKIN, 01-FEB-2021
MGMT CONF MARTIN A 09:50 AM
none.

AFFIDAVIT OF DURKIN, 18-MAR-2021
SERVICE FILED MARTIN A 02:08 PM

 

# Click link(s) to preview/purchase the “poe Ofek HERE to purchase all documents
documents ’ * $elated to this one dochel entry

PDFsam merge.pdf

AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON
COLONY INSURANCE COMPANY BY CERTIFIED MAIL ON
03/02/2021 FILED. (FILED ON BEHALF OF HON YOU AND YI'S TOPS
SPORTING GOODS INC)

 

 

 

 

 
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 5 of 18

Court of Common Pleas of Philadelphia County
Trial Division

 

Civil Cover Sheet
PLAINTIFF'S NAME

YI'S TOPS SPORTING GOODS, INC.

   

oe as
DEFENDANT'S NAME
COLONY INSURANCE COMPANY

 

PLAINTIFF'S ADDRESS
2959-2963 NORTH 22ND STREET

PHILADELPHIA PA 19132

DEFENDANT'S ADDRESS
8720 STONY POINT PARKWAY SUITE 400

RICHMON PA 23235

 

PLAINTIFF'S NAME

DEFENDANT'S NAME

 

 

 

 

 

HON YOU
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
2959~2963 NORTH 22ND STREET
PHILADELPHIA PA 19132
PLAINTIFF'S NAME DEFENDANT'S NAME
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
TOTAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS

2 1

 

COMMENCEMENT OF ACTION

 
  

 

AMOUNT IN CONTROVERSY COURT PROGRAMS
oO C1 arbitration
$50,000.00 or less ol Jury

EX] More than $50,000.00
O Other:

 

 

CASE TYPE AND CODE
10 - CONTRACTS OTHER

 
  
  
     
 

 

STATUTORY BASIS FOR CAUSE OF ACTION

71 Petition Action CJ Notice of Appeal

Transfer From Other Jurisdictions

 

 

CJ Settlement
(1 Minors
C] wDSurvival

Minor Court Appeal
Statutory Appeals

 

 

 

 

RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)

JAN 28 2021
R. SCHREIBER

COORDINATION ORDER?
YES NO

FILER 1S CASE SUBJECT TO

 

 

 

 

 

TO THE PROTHONOTARY:

Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: YI'S TOPS SPORTING GOODS, INC. ,
HON YOU

Papers may be served at the address set forth below. —

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY ADDRESS

MARTIN A. DURKIN

 

PHONE NUMBER
(215) 569-9090

FAX NUMBER
(215) 569-9595

 

DURKIN LAW OFFICE PC
1760 MARKET ST

SUITE 601
PHILADELPHIA PA 19103

 

SUPREME COURT IDENTIFICATION NO.
37279

E-MAIL ADDRESS
mdurkin@durkinpc.com

 

 

SIGNATURE OF FILING ATTORNEY OR PARTY
MARTIN DURKIN

 

DATE SUBMITTED
Thursday, January 28, 2021, 05:37 pm

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 6 of 18

DURKIN LAW OFFICES, P.C.
Martin A. Durkin, Esquire
Attorney 1.D. #37279

1760 Market Street - Suite 601
Philadelphia, PA 19103

(215) 569-9090

 

 

COURT OF COMMON PLEAS

 

 

YV’S TOPS SPORTING GOODS INC. and
HON YOU PHILADELPHIA COUNTY, PA
2959-2963 North 22™ Street
Philadelphia, PA 19132

Plaintiffs,

Vv.
No.:
COLONY INSURANCE
COMPANY
$720 Stony Point Parkway, Suite 400
~ Richmond, VA 23235
Defendant. MAJOR JORY
NOTICE TO DEFEND
NOTICE AVISO

You have been sued in court. If you wish. to defend
against the claims set forth in the following pages, you
must take action within twenty (20) days after this
complaint and. notice are served, by entering a. written
‘appearance personally or by attorney and filing in writing
with the court your defenses or-objections to the claims set
forth against you. You are warned that if you fail to do
so the case: may proceed without you and a judgment may
be éntered against you by the court without further notice
for any money claimed in the complaint or for:any other
claim or relief requested by the Plaintiffs. You may lose
moriey or property or other rights important: ta: you

YOU SHOULD TAKE THIS PAPER TO YOUR
LAWYER AT ONCE. IF YOU DO NOT HAVE A
LAWYER OR CANNOT AFFORD ONE, GO TO OR
TELEPHONE THE OFFICE SET FORTH BELOW TO
FIND OUT WHERE YOU CAN GET LEGAL HELP.

PHILADELPHIA BAR ASSOCIATION
Lawyer Referral anid Information Service
One Reading Center
Philadelphia, Pennsylvania 19107
(215) 238-1701

 

Le han demandado a usted en la courte. Si usted quiere
defenderse de estas demandas. expuestas en las pagirias
siguientes, usted tiene viente (20) dias de plazo.al partir de
la fecha de Ja demanda y la notificacion, Hace Falta

asentar una compatencia escrita o en persona o ‘con un
abogado y entregar a la corte en forma escrita sus defensas

9 sus objecionés a las demandas en contra de su persona.

Sea .avisado que si usted tio se defiende, la corte tomara
medidas y puedecontinuar la-demanda en contra suya sin
previo aviso o notificacion. Ademas, la corte puede
decidir a favor del. demandante y requiere que usted
compla con todas las provisiones de-estademanda. Usted
puede perder dinero o. sus propiedades u otros derechos

importantes para usted.

LLEVE ESTA DEMANDA A UN ABOGADO
INMEDIATAMENTE. SO NO TIENE ABODAGO 0
SI NO TIENE EL DINERO SUFICIENTE DE PAGAR
TAL SERVICIO. VAYA EN PERSONA O LLAME
POR TELEFONO A LA OFICINA CUYA DIRECCION
SE ENCUENTRA ESCREIFA ABAJO PARA
AVERIGUAR DONDE SE PUEDE CONSEGUIR
ASISTENCIA LEGAL.

ASOCIACION DE LICENCIADOS DE FILADELFIA
Servicio De Referencia E. Informacion legal
One Reading Center
Filadelfia, Pennsylvania 19107
(215) 238-1701

Case ID: 2 toenoo0s

 
Case 2:21-cv-01528-JP Document 1-1

DURKIN LAW OFFICES, P.C,
Martin A, Durkin, Esquire
Attorney LD. #37279

1760 Market Street - Suite.601
Philadelphia, PA 19103

(215) 569-9090

Filed 03/31/21 Page 7 of 18

Attomey for Plaintiffs

 

YS TOPS SPORTING GOODS INC. and
HON YOU

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY, PA

2959-2963 North 22™ Street
Philadelphia, PA 19132
Plaintiffs,

Vv.
No.:

COLONY INSURANCE

COMPANY

8720 Stony Point Parkway, Suite 400

Richmond, VA 23235

Defendant. MAJOR JURY

 

COMPLAINT
AND NOW, Plaintiffs, Yi's Tops Sporting Goods Inc. and Hon You, by and through their
counsel, Durkin Law Offices, P.C., set forth the within Complaint against Defendant, Colony
Insurance Company (hereinafter, “Colony”), and state the following:
THE PARTIES
1. Plaintiff, Yi°s Tops Sporting Goods Inc., is a business entity registered with the
Commonwealth of Pennsylvania with an address of 2959-2963 North 22™ Street, Philadelphia,
Pennsylvania 19132.
2. Plaintiff, Hon You, is an adult individual with a business address of 2959-2963
North 22 Street, Philadelphia, Pennsylvania 19132.
3. Defendant, Colony Insurance Company (“Colony”), is a Virginia corporation

authorized to conduct business in the Commonwealth of Pennsylvania with an office located at

Case 1D: 219200003

 
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 8 of 18

8720 Stony Point Parkway, Suite 400, Richmond, VA 23235.

4. At all times relevant and material hereto, the Defendant, Colony, was authorized to
issue insurance policies in the Commonwealth of Pennsylvania.

5. At all times relevant and material hereto, in consideration of a premium paid by ‘the
Plaintiffs to the Defendant, Defendant issued and delivered to Plaintiffs an insurance policy, Policy
Number: 101PKG0127268-00, wherein Defendant insured Plaintiffs against: losses to real and
business personal property and for the loss of business income for the property located at 2959-
2963 North 22nd Street, Philadelphia, Pennsylvania as more particularly set forth on the
Declarations Page of said policy.

6. The aforesaid insurance policy issued to Plaintiffs provided insurance coverage to
Plaintiffs’ property located at 2959-2963 North 22nd Street, Philadelphia, Pennsylvania for the
time period encompassing May 31, 2020.

7. At all-times relevant and material hereto, Defendant, Colony, held itself out to the
Plaintiffs as an expért in insurance matters, and knew that Plaintiffs. were relying upon the
Defendant to provide proper and-adequate insurance and related coverages.

8. Atall times relevant and material hereto, Defendant, Colony, agreed and represented
that it would obtain and maintain proper and adequate insurance coverage on Plaintiffs’ property,
and would cause the necessary policy to be written and issued sufficient to provide Plaintiffs full
protection against risks as described in the policy.

9. The aforesaid insurance policy with Defendant provided, inter alia, coverage for

Plaintiffs’ premises, business personal property and for the loss of business income as described

in the insurance policy.

Case 1D: 210200003

 
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 9 of 18

10.  Onor about May 31, 2020 during the term the aforesaid policy of insurance was in
full force and effect, a vandalism and theft loss occurred at Plaintiffs’ property located at 2959-
2963 North 22™ Street, Philadelphia, Pennsylvania, causing loss to said property.

ll. The May 31, 2020 vandalism and theft loss was a covered occurrence pursuant to
the terms and conditions of the aforesaid insurance policy issued by Defendant, Policy Number
101PKG0127268-00.

12. Plaintiffs duly notified Defendant of the aforesaid losses and made a proper claim
under their policy with the Defendant, Colony, for coverage and payment of Plaintiffs’ losses.

13. All conditions precedent to Plaintiffs’ recovery under the aforesaid policy of
insurance with Defendant, Colony, Policy Number 101PKG0127268-00, and all conditions
precedent to Defendant’s liability thereunder, have been performed or have. occurred, but
Defendant, Colony, has refiised to fully compensate, and make full payment to, Plaintiffs for the
aforesaid losses.as required under the terms and conditions of the policy of insurance at issue.

COUNT I
BREACH OF CONTRACT

14, Plaintiffs incorporate the averments of paragraphs 1 through 13 as though same
were fully set forth at length herein.

15. The aforesaid insurance policy with Defendant provided coverage for building,
business personal property and business income loss at replacement cost.

16. The Plaintiffs were not provided full policy proceeds to restore the building and for
loss of business income.

17. The Plaintiffs will incur significant expense in order to rebuild the premises to its

pre-loss condition and to recover loss of business income.

Case 1D: 210200603

 
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 10 of 18

18. The Plaintiffs retained the services of an insurance adjuster which prepared an
estimate to repair the damage in the amount of $142,859.49,

19. All conditions precedent to Plaintiffs’ recovery under the policy and to Defendant’s
liability thereunder have been performed-or have occurred, but Defendant, Colony, has refused to
make full payment to Plaintiffs for the aforesaid covered losses as required by the terms and
conditions of the policy of insurance.

20. Defendant, Colony, without legal justification or cause, in violation of its
contractual duties, has refused and continues to refuse to fully pay and fully compensate Plaintiffs
for their aforesaid losses.

21. Solely as a result of Defendant’s failure to make payment for the damages sustained
by the Plaintiffs, coverage of which is provided in its insurance policy with Plaintiffs, Plaintiffs
had ‘suffered and will continue to suffer direct and consequential damages, namely that Plaintiffs
cannot rebuild, repair, replace and/or restore Plaintiffs’ premises which was damaged as a direct
and proximate result of its vandalism and theft loss and have not recovered loss of business income.

22. Solely asa result. of Defendant’s failure to make full payment for the damages
sustained by the Plaintiffs, coverage of which is provided in its insurance policy with Plaintiffs,
Plaintiffs have sustained financial hardship and inconvenience, all of which are continuing and
will continue until the foreseeable future.

23. Defendant, Colony, breached its contract with Plaintiffs, by refusing to provide full
coverage for the lossés described aforesaid, which losses are covered under Plaintiffs’ insurance

policy with Defendant, Colony.

WHEREFORE, Yi’s Tops Sporting Goods Inc. and Hon You demand judgment against

5

Case 1D: 210200008

 
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 11 of 18

Defendant, Colony, in an amount in excess of $50,000.00, together with costs and interest along

with such other and further relief this Honorable Court deems necessary and/or appropriate

COUNT

BAD FAITH, 42 PA.C.S.A. § 8371

   

24, Plaintiffs incorporate the avermerits of paragraphs | through 23 as though same
were fully set forth at length herein.

25. Defendant, Colony, has wrongfully and in bad faith withheld payment pursuant to
the terms and conditions of the aforesaid insurance contract between Plaintiffs.and the Defendant,
Policy Number 101PKG0127268-00, without a reasonable basis and has otherwise acted
unreasonably and in bad faith during its evaluation and handling of the Plaintiffs’ claim.

26 Defendant’s denial of benefits pursuant to the terms and conditions of the insurance
contract between Plaintiffs and Defendant, Policy Number 101PKG0127268-00 and handling of
Plaintiffs’ claim, was with reckless disregard of the fact that such denial and handling was without
a reasonable basis and constitutes bad faith as the term “bad faith” is used in 42 Pa.C.S.A, § 8371,

27. Defendant, Colony has engaged in bad faith conduct, including, but not limited to,
the following:

2, by failing to make a reasonable effort to negotiate the
timely settlement of the Plaintiffs’ claim;
b, by failing to objectively and fairly evaluate the

Plaintiffs’ claim;

&. by compelling Plaintiffs to institute this lawsuit to

6

Case ID: 210200003

 
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 12 of 18

obtain policy benefits that Defendant should have
paid promptly and without the necessity of litigation;

d. by acting unreasonable and unfairly in.response to
Plaintiffs’ claim;

é. by failing to promptly provide a reasonable factual
explanation of the basis for not fully paying
Plaintiffs’ clair;

f. by conducting an unfair, unreasonable, self-serving
and inadequate investigation of Plaintiffs’ claim;

g. by placing unduly restrictive, self-serving
interpretations of the policy of insurance;

h. by failing to give equal consideration to fully paying the
claim as to not fully paying the claim;

iL. by engaging in delay;

i. by failing to make a coverage determination regarding loss
of business income;

k. by applying a punitive co-insurance penalty;

1. by deliberately applying and calculating an improper co-~

insurance factor/calculation;

m. by attempting to settle the business income loss portion of
the claim prior to providing the Plaintiffs with a building

7

Case ID: 210200003

 
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 13 of 18

estimate which is required in order to determine the scope of
the project and the period of restoration; and
nh. by refusing to pay any policy proceeds for loss of business

income.

28. Plaintiffs have suffered damages as. described in the preceding paragraphs of this
Complaint due to the Defendant’s wrongful, bad faith failure to pay to Plaintiffs the monies to
which Plaintiffs are clearly entitled under Plaintiffs’ insurance contract with Defendant, Policy
Number 101PK:G0127268-00.

29. Defendant, Colony Insurance Company, has acted in bad faith and with reckless
disregard to the rights of the Plaintiffs in failing to fully pay Plaintiffs’ claim pursuant to the terms
and conditions of the insurance contract between the partis, Policy Number 101PKG0127268-00.

30. Plaintiffs are entitled to the special damages provided for by 42 Pa. C.S.A,.§ 8371

and to punitive damages..

WHEREFORE, Yi’s Tops Sporting Goods Inc. and Hon You demand judgment against

Defendant, Colony, in an amount in excess of $50,000.00, together with costs, interest, statutory

Case TD: 210200003

 
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 14 of 18

damages and attorney’s fees along with such other and further relief this Honorable Court deems

necessary and/or appropriate.

Respectfully submitted,
DURKIN LAW OFFICES, P.C.
BY: _/s/ Martin A. Durkin

Martin A. Durkin, Esquire
Attorney for Plaintiffs

Cage 1D: 210200003

 
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 15 of 18

VERIFICATION
Martin A, Durkin, Esquire, hereby states that-he is counsel in this action for the Plaintiffs,
Yi’s Tops Sporting Goods Inc. and Hon You, and verifies that the statements niadé in the foregoing
Complaint. are true ahd correct to the best of his knowledge, information and belief, and that this
Verification is made with the knowledge, permission and consent of Plaintiffs. Counsel takes this
Verification for the purpose. of assuring the timely filing of this pleading. The undersigned
understands that the statements made herein are made subject to the penalties of 18 Pa.C.S.A. §

4904 relating to unsworn falsification to authorities.

DURKIN LAW OFFICES, P.C,
/sf Martin A. Durkin
Martin A. Durkin, Esquire

Dated: January 28, 2021

10

Case ID: 210200003

 
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 16 of 18

DURKIN LAW OFFICES, P.C.
Martin A. Durkin, Esquire
Attorney I.D. #37279

1760 Market Street - Suite 601
Philadelphia, PA 19103

(215) 569-9090

 

 

YI’S TOPS SPORTING GOODS INC. and : COURT OF COMMON PLEAS
HON YOU : PHILADELPHIA COUNTY, PA
2959-2963 North 22" Street :
Philadelphia, PA 19132

Plaintiffs,

Vv.
No.: 210200003
COLONY INSURANCE
COMPANY
8720 Stony Point Parkway, Suite 400
Richmond, VA 23235 :
Defendant. : MAJOR JURY

 

AFFIDAVIT OF SERVICE
TO THE PROTHONOTARY:
Kindly mark Defendant, Colony Insurance Company, as having been served with

Plaintiffs’ Complaint. Proof of service, in the form of a Fedex Return Receipt, is attached.

Respectfully submitted,
DURKIN LAW OFFICES, P.C.
BY:/s/ Martin A. Durkin

Martin A. Durkin, Esquire
Attorney for Plaintiffs

Case ID: 210200003
Case 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 17 of 18

CERTIFICATE OF SERVICE

Martin A. Durkin, Esquire, hereby certifies that a true and correct copy of the foregoing
Affidavit of Service has been forwarded to the following party, listed below, via U.S. First Class
Mail on the 18" day of March, 2021, addressed as follows:

COLONY INSURANCE
COMPANY
8720 Stony Point Parkway, Suite 400
Richmond, VA 23235
DURKIN LAW OFFICES, P.C.

/s/ Martin A. Durkin
Martin A. Durkin, Esquire

Case ID: 210200003
ase 2:21-cv-01528-JP Document 1-1 Filed 03/31/21 Page 18 of 18
March 18, 2021

  

Dear Customer,

The following is the proof-of-delivery for tracking number: 773005037107

 

Delivery Information:

 

Status: Delivered Delivered To: Shipping/Receiving
Signed for by: D.DVV Delivery Location:
Service type: FedEx Express Saver
Special Handling: Deliver Weekday;
Adult Signature Required RICHMOND, VA,
Delivery date: Mar 2, 2021 13:03

 

Shipping Information:

 

Tracking number: 773005037107 Ship Date: Feb 25, 2021
Weight: 0.5 LB/0.23 KG

Recipient: Shipper:

RICHMOND, VA, US, Philadelphia, PA, US,

Signature image is available. In order to view image and detailed information, the shipper or payor account

number of the shipment must be provided.

Thank you for choosing FedEx Case ID: 210200003
